UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7433


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BOBBY RAY WHITE, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:98-cr-00158-BO-1)


Submitted:   June 17, 2010                       Decided:   June 23, 2010


Before MOTZ and    KING,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bobby Ray White, Jr., Appellant Pro Se. Anne Margaret Hayes,
Rudolph A. Renfer, Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Bobby   Ray     White,         Jr.,   appeals    the    district       court’s

order    denying     his    18    U.S.C.       § 3582(c)      (2006)       motion    for   a

sentence reduction.           We have reviewed the record and find no

reversible error.          Accordingly, we affirm for the reasons stated

by     the   district       court.            United       States     v.     White,    No.

5:98-cr-00158-BO-1 (E.D.N.C. July 21, 2009).                         We dispense with

oral    argument     because          the    facts   and     legal    contentions      are

adequately    presented          in    the    materials      before    the    court    and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                               2